Lundberg Stratton, J.,
dissenting. I respectfully dissent. I do not find Dr. Grow’s opinion conclusive that DiRosa is unable to work at any employment longer than eight hours per day. Therefore, I agree with the court of appeals that this claimant failed to prove that he qualifies for wage-loss compensation as a result of his allowed conditions.
The claimant suffers from a soft tissue injury. Dr. Grow opined that DiRosa is medically restricted from any heavy lifting, but that he is capable of returning to his job as an insurance agent. Dr. Grow’s additional statement that DiRosa “is able to work no more than 8 hours a day as an insurance agent” is conclusory and unsubstantiated by the facts or medical evidence. This is insufficient evidence that DiRosa is physically unable to perform any other types of employment in an effort to replace the income lost from his fireman/EMT position.
Therefore, I would affirm the judgment of the court of appeals.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.